Title: From Thomas Jefferson to Anthony Vieyra, 10 September 1787
From: Jefferson, Thomas
To: Vieyra, Anthony



Sir
Paris Sep. 10. 1787.

I am to thank you for your letter of Aug. 15. and for the acquaintance of the person who was the bearer of it, and whom I shall engage to send me some books. I would gladly have served you in asking leave to make the dedication to the king of the article you desire but that it might appear an officious intrusion into the department of another. We are known to him only as charged with the affairs of our respective states, and this business  would of course be naturally expected to pass thro’ the hands of the British Ambassador here, or in his absence thro’ the hands of Mr. Hales the minister for that country.
I have the honour to be with much respect Sir Your most obedient & most humble servant,

Th: Jefferson

